8:14-cv-00319-JFB-MDN Doc # 292 Filed: 07/23/20 Page 1 of 2 - Page ID # 4456


                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

EZEQUIEL OLIVARES ABARCA, ALFREDO
ALESNA JR., DAVID CAGLE, STEPHEN L.
DAVIS, FRANK EADS, and KENNETH J.                        8:14CV319
SURMAN, individually and on behalf of all
those similarly situated,
                                                         AMENDED
                     Plaintiffs,                  CASE PROGRESSION ORDER

       vs.

WERNER ENTERPRISES, INC., DRIVERS
MANAGEMENT, LLC, and DOES 1-100,
inclusive,

                     Defendants.

WILLIAM SMITH, on behalf of himself and all
others similarly situated, and on behalf of the
general public,                                          8:15CV287
                        Plaintiff,

       vs.                                               AMENDED
                                                  CASE PROGRESSION ORDER
WERNER ENTERPRISES, INC., d/b/a
C.L. WERNER, INC., a corporation, and
DOES 1-100, inclusive,

                     Defendants.

BRIAN VESTER and JOEL MORALES,
individually and on behalf of all others
similarly situated,
                      Plaintiffs,                        8:17CV145
         vs.
                                                         AMENDED
                                                  CASE PROGRESSION ORDER
WERNER ENTERPRISES, INC., and
DRIVERS MANAGEMENT, LLC;

                     Defendants.
 8:14-cv-00319-JFB-MDN Doc # 292 Filed: 07/23/20 Page 2 of 2 - Page ID # 4457


       This matter comes before the Court on the Parties’ Stipulation to Extend Discovery and
Motion Deadlines (Filing No. 291 in the lead case). After review of the parties’ stipulation, the
Court finds good cause to grant the requested extensions. Accordingly,

       IT IS ORDERED that the Parties’ Stipulation to Extend Discovery and Motion
Deadlines (Filing No. 291) is granted and the case progression order is amended as follows:

           1)   The non-expert witness deposition deadline is January 29, 2021.

           2)   The deadline for completing written discovery under Rules 33, 34, and 36 of the
                Federal Rules of Civil Procedure is January 29, 2021. Motions to compel
                discovery under Rules 33, 34, and 36 must be filed by February 12, 2021.

                Note: A motion to compel, to quash, or for a disputed protective order shall not
                be filed without first contacting the chambers of the undersigned magistrate
                judge on or before the motion to compel deadline to set a conference to discuss
                the parties’ dispute, and after being granted leave to do so by the Court.

           3)   The deadline to identify affirmative expert witnesses and to complete
                affirmative expert disclosures for all experts expected to testify at trial, (both
                retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed.
                R. Civ. P. 26(a)(2)(C)), is April 2, 2021.

           4)   The deadline to identify rebuttal expert witnesses and to complete rebuttal
                expert disclosures is June 4, 2021.

           5)   The expert witness deposition deadline is August 16, 2021.

           6)   The deadline for filing motions to dismiss and motions for summary judgment
                is October 15, 2021.

           7)   Within 7-days after the Court rules on all motions for summary judgment the
                parties shall contact the undersigned magistrate judge to schedule a telephone
                conference to discuss the scheduling of the pretrial conference and trial.

           8)   The parties shall comply with all other stipulations and agreements recited in
                their Rule 26(f) planning report that are not inconsistent with this order.

           9)   All requests for changes of deadlines or settings established herein shall be
                directed to the undersigned magistrate judge. Such requests will not be
                considered absent a showing of due diligence in the timely progression of this
                case and the recent development of circumstances, unanticipated prior to the
                filing of the motion, which require that additional time be allowed.

       Dated this 23rd day of July, 2020.

                                                    BY THE COURT:

                                                    s/Michael D. Nelson
                                                    United States Magistrate Judge
